Citation Nr: 9906906	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for a left knee 
disability.
 
2.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for a right knee 
disability.

3.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for post-traumatic 
degenerative changes, L4-5 and L3-4 vertebrae.

4.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for asthmatic 
bronchitis.

5.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for a scar status 
post excision of lipoma of the lower back.

6.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for post-traumatic 
atrophy of the left minor deltoid muscle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to October 
1992.
 
This appeal arises from an April 1993 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) granted service connection for asthmatic bronchitis; 
post-traumatic atrophy of the left minor deltoid muscle; 
scar, status post excision of a lipoma of the right lower 
back; and, right and left knee developmental tibia valgus 
with subluxating patella and patellofemoral pain syndrome.  
Each disability was evaluated as noncompensable from October 
1992.  By that same rating action, the RO denied service 
connection lumbar muscle strain.  The notice of disagreement 
was submitted in July 1993.  The statement of the case was 
issued in August 1993.  A substantive appeal was received in 
October 1993.  By rating action in January 1994, the RO 
granted service connection for post-traumatic degenerative 
changes L-4/5 and L-3/4 vertebrae and assigned a 20 percent 
evaluation and granted a 10 percent evaluation for the scar 
of the lower back, each effective from October 1992.
 
The Board notes that by rating action in November 1995, the 
RO denied entitlement to service connection for high blood 
pressure and the veteran was notified of that decision by 
letter that same month.  The veteran did not appeal that 
issue and it is not in appellate status.

In October 1996, the Board referred to the RO the issue of 
entitlement to pension.  By letter dated in October 1996, the 
RO advised the veteran that if he wished to file a claim for 
non-service connected pension he should submit an enclosed VA 
Form 21-526.  No claim for pension has been received from the 
veteran.

In a June 1998 rating action a 10 percent rating was assigned 
for asthmatic bronchitis, effective October 1992.

Issue Nos. three through six will be addressed in the remand 
portion of the decision.


FINDING OF FACT

The veteran's service connected left and right knee 
conditions, throughout the appeal period, are each manifested 
by complaints of pain and clinical findings of crepitus and 
slight impairment of each knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but no 
higher, for the veteran's service connected left knee 
conditions are met, throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5257 (1998).

2. The criteria for an evaluation of 10 percent, but no 
higher, for the veteran's service connected right knee 
conditions are met, throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5257 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran reported a 
right knee injury in March 1981.  The assessment was right 
knee sprain.  An April 1981 orthopedic consultation report 
noted that the veteran was seen due to an arthrogram finding 
of 2 nodules in the right knee.  The examiner indicated that 
the veteran had recovered from the injury and had no pain, 
buckling or locking in the knee.  Examination revealed small 
residual effusion, most likely from the arthrogram.  It was 
indicated that the nodules were not palpable or tender. On 
separation examination in July 1992, the veteran reported 
trick knee/recurrent knee pain since 1981 secondary to 
overuse; treated with Motrin, splint ace wrap, Tylenol and 
rest with good results.  The clinical evaluation of the lower 
extremities was normal.

On VA examination in December 1992, the veteran reported that 
in 1979 he fell through the ice and injured his knees.  He 
reported that since then, he had pain around and under the 
knee caps, particularly going up and down stairs, with 
kneeling, extraordinary bending or stooping.  Examination of 
both knees revealed bilateral hypermobile patellae laterally.  
There was no tenderness or pain on grinding either patella 
against the femoral condyles.  There was some crepitus in the 
right knee and none in the left knee.  The right and left 
cruciate and collateral ligaments were stable and intact.  
McMurray testing of both knees was negative.  X-rays of both 
knees showed no evidence of fracture or subluxation.  The 
final diagnoses included bilateral developmental tibia valgus 
with bilateral subluxating patellae with bilateral 
patellofemoral pain syndrome.

By rating action in April 1993, service connection was 
granted for left and right knee developmental tibia valgus 
with subluxating patella and patellofemoral pain syndrome, 
evaluated as noncompensable under Diagnostic Code 5257 from 
October 2, 1992, on the basis of the service medical records 
and the December 1992 VA examination.

An August 1995 VA outpatient record shows that the veteran 
reported right knee pain with occasional instability without 
locking.  On examination, there was patellofemoral crepitus 
with normal range of motion and no joint line tenderness.  
The assessment was patellofemoral syndrome.  

On VA examination in September 1997, the veteran reported 
that currently he had bilateral knee pain with a sensation of 
grating under his kneecaps with occasional pain.  He 
indicated that he experienced soreness in his knees after 
squatting for a long time.  He also reported occasional 
buckling but that he has not fallen.  He denied swelling, 
erythema or warmth at either knee.  He indicated that he was 
given a knee brace which he occasionally wore during sporting 
activities.  On examination of the knees, the patellae were 
mobile bilaterally but did not sublux.  There was minimal 
crepitus palpated with range of motion and patellar grind 
testing.  Range of motion was from 0 to 150 degrees of 
flexion bilaterally.  There was no anterior-posterior or 
medial-lateral instability.  There was no joint line 
tenderness.  No warmth, erythema or effusion noted.  The 
impression was history of right knee injury and bilateral 
knee pain with minimal crepitus.  The examiner concluded that 
there was slight impairment of the knees bilaterally, as 
reflected by minimal crepitus only.

The veteran's VA vocational rehabilitation folder is of 
record.  A November 1995 VA Counseling Record - Narrative 
Report noted that the veteran's service connected knee and 
back disabilities restricted his ability to engage in 
occupations involving substantial standing, climbing, 
treading, bending, working in adverse weather or around 
hazardous equipment.  An August 1996 Rehabilitation Plan 
indicated that the program goal was to obtain training and 
subsequent employment as a production supervisor.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Moreover, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath, 1 Vet. App. at 
594.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  Id.

Currently, the veteran's service connected right and left 
knee disabilities are each rated as noncompensable under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1998), which provides 
that a 10 percent evaluation is warranted for slight knee 
impairment (recurrent subluxation or lateral instability); a 
20 percent evaluation is warranted for moderate knee 
impairment; and a 30 percent evaluation is required when the 
impairment is severe.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) in Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996), indicated that since Diagnostic Code 5257 
is not predicated on loss of range of motion 38 C.F.R. 
§§ 4.40 and 4.45 with respect to pain are not applicable.

After a full review of the record, the Board concludes that a 
10 percent evaluation, but no more, is warranted for the 
service connected left knee condition, throughout the appeal 
period which began October 2, 1992.  The Board also concludes 
that a 10 percent evaluation, but no more, is warranted for 
the service connected right knee condition, throughout the 
appeal period which began October 2, 1992.  The record shows 
that the veteran injured his right knee in service and 
complained of bilateral knee pain during service.  The 
veteran continued to complain of bilateral knee pain on the 
initial VA examination in October 1992, although no pain was 
elicited during that examination.  Bilateral hypermobile 
patella was noted.  In August 1995, he was seen again for 
right knee pain and indicated that he had knee pain since the 
injury in service.  On the most recent examination, a 
clinical findings included complaints of bilateral knee pain 
and clinical findings of crepitus.  The VA examiner concluded 
that the veteran has bilateral slight knee impairment.  On 
the basis of the entire record, including the most recent VA 
examination report, the Board concludes that the veteran has 
slight bilateral knee impairment which warrants a 10 percent 
evaluation for the left condition and a 10 percent evaluation 
for the right knee condition, throughout the appeal period.  

The Board finds, however, that a 20 percent evaluation for 
either the right or left knee disabilities is not warranted.  
The clinical findings of record does not support a finding of 
moderate knee impairment which would warranted a 20 percent 
evaluation.

The Board has reviewed the entire record and finds that a 10 
percent evaluation under Diagnostic Code 5257 reflects the 
most disabling the right knee and the left knee have has been 
since he filed his claim for service connection, which is the 
beginning of the appeal period.  Thus, because the Board has 
concluded that a staged rating is not warranted.  See 
Fenderson v. West, No. 96-947 ( U.S. Vet. App. January 20, 
1999); AB v. Brown, 6 Vet. App. 35 at 38 (1993).


ORDER

Entitlement to a 10 percent evaluation for the service 
connected knee  condition is granted, throughout the appeal 
period.

Entitlement to a 10 percent evaluation for the service 
connected right knee condition is granted, throughout the 
appeal period.


REMAND

Following the Board's remand in October 1996, the RO 
scheduled the veteran for an additional VA surgical 
examination regarding the service connected scar, status post 
excision of lipoma of the lower back.  The claims file shows 
that he canceled the surgical examination.  The RO has not 
advised the veteran that his claim could be denied on the 
basis of his failure to report for that examination pursuant 
to 38 C.F.R. § 3.655 (1998).  

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court 
held that in order to address a question that had not been 
addressed by the RO, the Board "must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby."  The Board finds in view of the 
Court's ruling in Bernard, there has been insufficient notice 
to the veteran of the result of his failure to report for the 
surgical examination under 38 C.F.R. § 3.655(b) Therefore, 
examination should be rescheduled.  The veteran should be 
notified of the regulations which would apply should he again 
fail to report.

As noted above, the veteran has disagreed with the 
noncompensable evaluation assigned for asthmatic bronchitis 
following the initial grant of service connection by rating 
action in April 1993.  By rating action in June 1998, a 10 
percent evaluation was assigned for the disability, effective 
from October 2, 1992, the day following separation from 
active service.  The RO advised the veteran of that 
determination by letter dated in June 1998, indicating that 
the grant of a compensable evaluation was considered to be a 
resolution of the issue on appeal and that he should submit a 
written notice of disagreement within 60 days.  

In AB v. Brown, 6 Vet. App. 35 at 38 (1993) it was held that 
a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and it follows that an 
increased rating remains in controversy where less than the 
maximum is awarded. As such, the RO incorrectly determined 
that the issue regarding the service connected asthmatic 
bronchitis had been resolved.  The RO should issue a 
supplemental statement of the case to the veteran which 
addresses that issue.  The RO should set forth in the 
supplemental statement of the case the reasons and bases for 
why the veteran was granted no more than a 10 percent rating 
for asthmatic bronchitis and whether it was granted under the 
old or new criteria and which is more favorable.

Recently, the Court noted that there was a distinction 
between a claim based on the veteran's dissatisfaction with 
the initial rating (a claim for an original rating) and a 
claim for an increased rating.  The Court's holding is 
applicable to the veteran's claims as they stem from the 
initial rating in April 1993.  It was also indicated that in 
the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
founds, a practice known as "staged" ratings.  Fenderson v. 
West, No. 96-947 ( U.S. Vet. App. January 20, 1999).

The most recent VA examination regarding the veteran's 
service connected post traumatic atrophy of the left deltoid 
muscle and low back disorder was conducted in September 1997.  
The veteran reported that the left shoulder becomes stiff 
when he places it in a position for a prolonged period of 
time.  He also noted that he had surgery for a right rotator 
cuff injury and that he noticed more soreness, stiffness and 
weakness with increased use of the left shoulder.  There are 
no reported symptoms regarding the low back.  The examiner 
indicated that active range of motion of the left deltoid was 
full without pain.  As to the back, the examiner noted 
forward flexion to approximately 110 degrees with full 
extension.  The examiner concluded that there was minor 
limitation of motion of the lumbar spine and minor weakness 
of the left deltoid muscle.  However, the examiner also noted 
that with flare-ups, it was likely that range of motion would 
be further restricted, but that it was not possible to 
accurately estimate the additional loss of range of motion 
without examining the veteran at that time.  The veteran has 
not reported that he experiences flare ups of the either the 
left deltoid or the low back disability.  The Court has held 
that where the claim is for a disorder cyclical in the 
manifestation of its symptoms, the examination must be 
conducted during an active stage of the disease.  Ardison v. 
Brown, 6 Vet. App. 405 (1994).  As noted in the previous 
remand, the Court has held that the examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The RO should contact the veteran and clarify whether he 
experiences flare-ups which restrict the range of motion of 
the left deltoid muscle or the low back.  If so, the RO 
should advise the veteran that he should inform the RO when 
he has a flare-up of the left deltoid muscle and low back 
conditions and a VA examination should be scheduled to 
evaluate each disability during the flare-up. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1. The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The veteran should again be scheduled 
for a VA surgical examination in order to 
determine the nature and severity of his 
service connected residuals of excision 
of the lipoma of the right lower back.  A 
copy of the notice to report for 
examination, given the veteran, should be 
placed in the claims file.  The RO should 
inform to veteran of the provisions of 38 
C.F.R. § 3.655 and of the consequences of 
not reporting for the examination.  Such 
tests as the examiner deems necessary 
should be performed.  The claims folder 
must be made available to, and reviewed 
by, the examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should 
comment upon the effects of the veteran's 
service connected disability on ordinary 
activity and on how the disability 
impairs him functionally.

3.  The RO should contact the veteran and 
clarify whether he experiences flare-ups 
which restrict the range of motion of the 
left deltoid muscle and the low back.  If 
the veteran responds in the affirmative, 
the RO should advise the veteran that he 
should inform the RO when he has a flare-
up of the left deltoid muscle and low 
back conditions and a VA orthopedic 
examination should be scheduled to 
evaluate the each during the flare-up of 
the service connected left deltoid muscle 
and low back conditions.  Such tests as 
the examiner deems necessary should be 
performed, including range of motion 
studies. The claims folder must be made 
available to the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should be specifically indicate 
whether he/she had the claims folder.  
The examiner should be asked to express 
an opinion on whether pain significantly 
limits functional ability during a flare-
up and determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Each issue currently in 
appellate status must be adjudicated by 
the RO.  The appellant, he and his 
representative should be afforded a 
supplemental statement of the case.  The 
RO should set forth and address the 
issues in accordance with the Court's 
directives in Fenderson.  The RO should 
set forth in the supplemental statement 
of the case the reasons and bases for why 
the veteran was granted no more than a 10 
percent rating for asthmatic bronchitis 
and should include recitation of the 
amended rating criteria of Diagnostic 
Code 6600 which was effective October 7, 
1996 and indicate whether the old or new 
criteria is more favorable.  The veteran 
should be afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed.  No inference should be drawn 
regarding the final disposition of the claim as a result 
of this action.




		
	E. M.. KRENZER
	Member, Board of Veterans' Appeals


 
- 13 -


- 1 -


